       Case 3:21-cv-00036-PDW-ARS Document 1 Filed 02/24/21 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA
                                EASTERN DIVISION

 Clean Waste Systems, LLC,
                                                                 Civil No.
                             Plaintiff,

 v.                                             COMPLAINT AND DEMAND FOR JURY
                                                            TRIAL
 WasteMedX, LLC and Timothy J. Miller,

                             Defendants.


[¶1]   Plaintiff, Clean Waste Systems, LLC (“CWS”), for its complaint against defendant

WasteMedX, LLC (“WasteMedX”) and defendant Timothy J. Miller (“Miller”) (collectively

herein “defendants”), states and alleges as follows:

                                          THE PARTIES

[¶2]   CWS is a North Dakota domestic limited liability company with its principal place

of business in Fargo, North Dakota, engaged in the manufacturing and sale of ozone

based medical waste treatment systems.

[¶3]   WasteMedX is an Indiana limited liability company with its principal place of

business in Carmel, Indiana.

[¶4]   Miller is a resident of the State of Indiana with an address of 3660 Walden Place,

Carmel, Indiana 46033.

                               JURISDICTION AND VENUE

[¶5]   This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(a) because there is complete diversity between the plaintiff and the defendants, the

amount in controversy exceeds $75,000 (exclusive of attorneys’ fees and costs), and an

actual and justiciable controversy exists between the parties.
       Case 3:21-cv-00036-PDW-ARS Document 1 Filed 02/24/21 Page 2 of 11




[¶6]   This Court also has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332 and 18 U.S.C. § 1836(c).

[¶7]   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a) because

WasteMedX and Miller are subject to personal jurisdiction in North Dakota, and/or a

substantial part of the acts and omissions giving rise to these claims occurred in North

Dakota.

                                GENERAL ALLEGATIONS

[¶8]   CWS manufactures and sells ozone based medical waste treatment systems to

customers worldwide.

[¶9]   On February 24, 2014, O’Day Medical, LLC, (“O’Day”) and OZ Solutions, LLC,

(“OZ Solution”), as the exclusive distributor for CWS, entered into a Master Independent

Sales Representative Agreement, (the “ISR Agreement”) a copy of which is attached

hereto as Exhibit A.

[¶10] On October 14, 2014, the ISR Agreement was amended by the parties to the ISR

Agreement by amending the commissions and sales exhibit, a copy of which is attached

hereto as Exhibit B.

[¶11] On or about March 1, 2018, the ISR Agreement was again amended by the parties

to the ISR Agreement by substituting WasteMedX for O’Day and CWS for OZ Solutions,

and further amending the territory, commissions, and sales exhibits, a copy of which is

attached hereto as Exhibit C.

[¶12] Miller was at all times a principal in O’Day, and later in WasteMedX, and was the

contact for such companies in all dealings with OZ Solutions and CWS.

[¶13] Section 6.5 of the ISR Agreement provides as follows:



                                           2
Case 3:21-cv-00036-PDW-ARS Document 1 Filed 02/24/21 Page 3 of 11




      Except as required in the course of performing services for
      OZ SOLUTIONS hereunder, ISR will not use or disclose
      to any third party any CWS confidential or proprietary
      information or CWS intellectual property without the
      prior written approval of CWS. Without limiting the
      generality of the foregoing, CWS confidential or proprietary
      information or intellectual property includes all machinery,
      apparatus, designs, techniques,            processes, ideas,
      proposals, specifications, computer programs, operating
      instructions, source documents and data, data bases, maps,
      computer screens, graphic displays, and any other feature
      of the CWS ozone medical waste treatment apparatus,
      related technology, specific project or other proprietary
      system or product of CWS, corporate information, mailing
      lists, tax records, data concerning pricing, marketing, and
      purchasing. For purposes of this Agreement, CWS
      confidential or proprietary information or intellectual property
      includes both information disclosed to ISR by CWS and
      information developed by ISR in the course of its work for
      CWS. To the extent ISR participates in any meetings with
      CWS related to the project, any information disclosed during
      such meetings shall be considered confidential, whether
      such information is disclosed by CWS or a third party. ISR
      will limit access to CWS confidential or proprietary
      information to only those employees of ISR who require such
      information in order to perform services for CWS and will
      advise its employees of the restrictions upon disclosure and
      use set forth herein. This restriction does not apply to
      information that a) is or becomes available to the general
      public through no fault of ISR; b) was in ISR's possession,
      as evidenced by written records, before being disclosed to it
      by CWS; or c) is disclosed to ISR without obligation of
      confidence by a third party that has no obligations to CWS
      with respect to the information. ISR shall not acquire any
      rights to or under any good will, trademark, trade name, patent,
      copyright, or other property of CWS.

Section 14.3 of the ISR Agreement provides as follows:

      Except to the extent governed by the United States
      Trademark Act (Lanham Act 15 U.S.C. §~1501, et. seq.), this
      Agreement shall be governed by the laws of the State of North
      Dakota. CWS and ISR agree that any suit brought by either of
      them or to which they are a party pursuant to this Agreement
      shall be venued in the state or federal courts of North Dakota.
      ISR irrevocably submits to the jurisdiction of such courts and

                                     3
     Case 3:21-cv-00036-PDW-ARS Document 1 Filed 02/24/21 Page 4 of 11




             waive any objection either may have to the personal
             jurisdiction or venue of such courts and agree that any suit
             shall be immediately transferred to such courts. It is the
             parties’ intent that all disputes between the parties concerning
             this Agreement or arising out of this Agreement be
             adjudicated in such courts. In any claim or dispute related to
             or arising out of or related to this Agreement, in addition to any
             other damages or remedy available under the law or in equity,
             a court may award the prevailing party attorney’s fees, costs
             and related expenses incurred by the prevailing party.

[¶14] In approximately late summer or early fall of 2018, WasteMedX and Miller, as the

independent sales representative for CWS began communications and negotiations with

IU Bloomington (“IU”) for the potential sale of a CWS OMW1000 system from CWS to IU.

[¶15] As part of the negotiations with IU, CWS personnel had extended discussions with

IU’s architect and IU’s hospital personnel regarding design of the system into IU’s layout

and special requirements.

[¶16] As a result of the negotiations with IU, defendants notified CWS that IU was close

to signing for the CWS OMW1000 system, and that defendants expected it would close

sometime in late 2019, or early 2020.

[¶17] On January 29, 2020, WasteMedX sent to CWS a letter notifying CWS that it was

terminating the ISR Agreement effective July 29, 2020 (“Termination Letter”). A copy of

the Termination Letter is attached hereto as Exhibit D.

[¶18] From and after January 29, 2020, through July 29, 2020, defendants failed to

provide the duties required of them as set forth in the ISR Agreement and did not advance

the discussion with IU.

[¶19] In the Termination Letter the defendants indicated as follows:

             Finally , in accordance with Section 13.2 of the Agreement,
             once termination of the Agreement is effective, WasteMedX
             shall immediately cease representing itself as having any

                                             4
      Case 3:21-cv-00036-PDW-ARS Document 1 Filed 02/24/21 Page 5 of 11




               connection with CWS and shall immediately return to CWS
               any "consigned equipment, demonstrator equipment,
               catalogues, brochures, price lists, promotional and technical
               material, training material, etc." that WasteMedX has in its
               possession.

[¶20] Despite the assurance as set forth in the Termination Letter, to date the defendants

have not returned any of the material identified in Section 13.2 of the ISR Agreement or

the Termination Letter. On information and belief, agents of defendants still represent

themselves as having a connection with CWS.

[¶21] Prior to July 29, 2020, CWS was contacted by a CWS vendor who indicated that

defendant Miller had contacted them and made inquiries about medical waste treatment

using ozone.

[¶22] In December of 2020, CWS was contacted by an engineer who indicated that

defendants were building their own ozone medical waste system and that it was being

sold and/or otherwise contracted to IU. Based on information and belief, this system was

designed utilizing CWS confidential information and trade secrets and was being

designed prior to July 29, 2020.

                                       COUNT I
                                  BREACH OF CONTRACT

[¶23] CWS repeats and realleges each and every allegation set forth in the foregoing

paragraphs, as fully set forth herein.

[¶24] The ISR Agreement is a valid contract which prohibits defendants from utilizing

any confidential information, proprietary information, or intellectual property of CWS.

[¶25] Defendants have breached the ISR Agreement by utilizing CWS’s confidential

information, proprietary information, or intellectual property for their own use in violation

of Section 6.5 of the ISR Agreement.

                                             5
      Case 3:21-cv-00036-PDW-ARS Document 1 Filed 02/24/21 Page 6 of 11




[¶26] Defendants have breached the ISR Agreement by failing to perform their duties in

violation of Sections 6.2 and 6.3 of the ISR Agreement.

[¶27] Defendants have breached the ISR Agreement by failing to return any of the

material identified in Section 13.2 of the ISR Agreement.

[¶28] Defendants have breached the ISR Agreement by failing to insure that its agents

have stopped represent themselves as having a connection with CWS in violation of

Section 13.2 of the ISR Agreement.

                             COUNT TWO
           UNLAWFUL INTERFERENCE WITH BUSINESS EXPECTANCIES

[¶29] CWS repeats and realleges each and every allegation set forth in the foregoing

paragraphs, as fully set forth herein.

[¶30] Defendants’ unlawful conduct is an intentional and willful interference with CWS’

contractual and business relationships and expectancies with its customers, vendors, and

company suppliers.       Defendants intentionally interfered with CWS’ customers and

potential customers by inducing or otherwise causing them to refrain from or discontinue

their business relationships with CWS, of which defendants were aware.

[¶31] Defendants’ interference proximately caused damage to CWS in an amount to be

determined at trial.

                                   COUNT THREE
                       MISAPPROPRIATION OF TRADE SECRETS
                            N.D. CENT. CODE CH. 47-25.1

[¶32] CWS repeats and realleges each and every allegation set forth in the foregoing

paragraphs, as fully set forth herein.

[¶33] Some or all of the confidential and proprietary information unlawfully and wrongfully

misappropriated, stolen and converted by defendants to their own use constitutes “trade

                                            6
      Case 3:21-cv-00036-PDW-ARS Document 1 Filed 02/24/21 Page 7 of 11




secrets” for purposes of N.D. Cent. Code Ch. 47-25.1, et seq. Such information includes,

but is not limited to, customer and potential customer information, vendor information, pricing

information, contracts, marketing strategies, information related to the ozone system,

sequencing, and unique software design.

[¶34] Said information derives independent economic value from not being generally known

to, and not being readily ascertainable by proper means by, other persons who can obtain

economic value from its disclosure or use; and is the subject of efforts by CWS that are

reasonable under the circumstances to maintain its secrecy by, among other things, requiring

third parties to sign nondisclosure agreements and other restrictive agreements such as

Section 6.5 of the ISR Agreement.

[¶35] This Court should immediately enjoin defendants’ ongoing misappropriation and

direct the return of CWS’ trade secret information.

[¶36] CWS is entitled to relief for defendants’ misappropriation, including compensation for

the actual loss caused by the misappropriation and the unjust enrichment caused by said

misappropriation, royalties, together with interest and costs as allowed by law.

[¶37] Defendants’ misappropriation was in bad faith, willful and malicious, entitling CWS to

the right to amend its Complaint to include a claim for exemplary damages, and reasonable

attorneys’ fees.

                                   COUNT FOUR
                       MISAPPROPRIATION OF TRADE SECRETS
                              18 U.S.C. §1836, ET SEQ.

[¶38] CWS repeats and realleges each and every allegation set forth in the foregoing

paragraphs, as fully set forth herein.




                                              7
        Case 3:21-cv-00036-PDW-ARS Document 1 Filed 02/24/21 Page 8 of 11




[¶39] Some or all of the confidential and proprietary information unlawfully and wrongfully

misappropriated, stolen and converted by defendants to their own use constitutes “trade

secrets” for purposes of 18 U.S.C. §1836, et seq. Such information includes, but is not limited

to, customer and potential customer information, vendor information, pricing information,

contracts, marketing strategies, information related to the ozone system, sequencing, and

unique software design.

[¶40] Said information derives independent economic value from not being generally known

to, and not being readily ascertainable by proper means by, other persons who can obtain

economic value from its disclosure or use; and is the subject of efforts by CWS that are

reasonable under the circumstances to maintain its secrecy by, among other things, requiring

third parties to sign nondisclosure agreements and other restrictive agreements such as

Section 6.5 of the ISR Agreement.

[¶41]     Said information relates to a product to be used in interstate commerce as CWS

markets its products nationally and internationally and defendants were representing CWS

in various states.

[¶42] This Court should immediately enjoin defendants’ ongoing misappropriation and

direct the return of CWS’s trade secret information.

[¶43] CWS is entitled to relief for defendants’ misappropriation, including compensation for

the actual loss caused by the misappropriation and the unjust enrichment caused by said

misappropriation, royalties, together with interest and costs as allowed by law.

[¶44] Defendants’ misappropriation was in bad faith, willful and malicious, entitling CWS to

the right to amend its Complaint to include a claim for exemplary damages, and reasonable

attorneys’ fees.



                                              8
      Case 3:21-cv-00036-PDW-ARS Document 1 Filed 02/24/21 Page 9 of 11




                                       COUNT FIVE
                                   UNFAIR COMPETITION

[¶45] CWS repeats and realleges each and every allegation set forth in the foregoing

paragraphs, as fully set forth herein.

[¶46] The actions of defendants in utilizing CWS’s confidential, proprietary and trade secret

information constitutes competition in violation of CWS’ rights under the common law of the

state of North Dakota.

[¶47] Upon information and belief, the foregoing actions of defendants were committed

willfully, knowingly, maliciously and in conscious disregard of CWS’ rights.

[¶48] The foregoing actions of defendants have caused immediate and irreparable injury to

CWS’s business.

[¶49] CWS is entitled to relief for defendants’ unfair competition, including an accounting for

and a constructive trust over, followed by the return of all property and profits wrongfully

obtained by defendants from said unfair competition, damages, and interest and costs as

allowed by law.

                                          COUNT SIX
                                         CONVERSION

[¶50] CWS repeats and realleges each and every allegation set forth in the foregoing

paragraphs, as fully set forth herein.

[¶51] By utilizing CWS’s confidential information, proprietary information, or intellectual

property for their own use, defendants have tortiously detained CWS’ property, and/or

wrongfully exercised dominion or control over said property inconsistent with or in

defiance of the rights of CWS.




                                              9
     Case 3:21-cv-00036-PDW-ARS Document 1 Filed 02/24/21 Page 10 of 11




[¶52] CWS is entitled to the return of its converted property, together with those damages

provided for in N.D. Cent. Code Section 32-03-23, the right to amend its Complaint to assert

a prayer for exemplary damages, interest, and its costs.

                                   PRAYER FOR RELIEF

[¶53] WHEREFORE, CWS respectfully requests of this Court Judgment be entered in

favor of CWS and against defendants on all counts as follows:

       A.     A judgment declaring that defendants have breached their contract with CWS;

       B.     A judgement declaring that defendants have unlawfully interfered with CWS’s

              business expectations;

       C.     A judgment declaring that defendants have misappropriated CWS’s trade

              secrets;

       D.     A judgement that defendants have engaged in unfair competition;

       E.     A judgement rewarding CWS damages resulting from defendants’ actions;

       F.     A judgment for an accounting of and constructive trust encompassing all

              profits illegally or improperly obtained by defendants as a result of their

              actions;

       G.     A judgment for the right of CWS to amend its Complaint to assert a prayer for

              exemplary damages;

       H.     A judgment against defendants awarding CWS its reasonable attorneys fees

              as allowed by contract and law;

       I.     A judgment requiring defendants to pay CWS costs and expenses;

       J.     A judgment for pre-judgment interest as allowed by law, and post-judgment

              interest at the legal rate;



                                            10
       Case 3:21-cv-00036-PDW-ARS Document 1 Filed 02/24/21 Page 11 of 11




         K.        A judgment for immediate injunctive relief restraining, preliminarily and

                   permanently           enjoining   defendants   from   any   actual   or   threatened

                   misappropriation of CWS trade secrets;

         L.        A judgment for such other and further relief as the Court may deem just and

                   proper.

    PLAINTIFF REQUESTS A TRIAL BY JURY OF THE MAXIMUM NUMBER OF
  JURORS ALLOWED BY LAW ON ALL ISSUES SO TRIABLE AND OBJECTS TO
            THE RETURN OF A LESS THAN UNANIMOUS VERDICT

         Dated this 23rd day of February, 2021.

                                                             /s/ Michael T. Andrews
                                                             Michael T. Andrews (ND #05516)
                                                             David J. Hauff (ND #04145)
                                                             Anderson, Bottrell, Sanden & Thompson
                                                             4132 30th Avenue SW, Suite 100
                                                             P.O. Box 10247
                                                             Fargo, ND 58106-0247
                                                             (701) 235-3300
                                                             mandrews@andersonbottrell.com
                                                             dhauff@andersonbottrell.com
                                                             Attorneys for Plaintiff
F:/6388/37/p/complaint and jury demand




                                                        11
